DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 are currently pending in the application.  Claims 9-21 are withdrawn.  Claims 1-8 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 4/29/2019, 10/25/2019, 5/20/2020, 11/30/2020, 9/15/2021 and 2/18/20222 have been acknowledged.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-8, drawn to probabilistic networks, classified in G06N 7/005.
	II. Claims 9-16, drawn to semantic analysis, classified in G06F 40/30.
	III. Claims 17-21, drawn to market data gathering, market analysis or market modelling, classified in G06Q 30/0201.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has a separate utility such as mapping each brand indicator context to a feature vector, which is not required for subcombination II-III.  Subcombination II has a separate utility such as causing, assigning a weighted value to each of the plurality of 
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
	(b) the prior art applicable to one invention would not likely be applicable to another invention.
	(c) the inventions have acquired a separate status in the art in view of their different classification;
.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation on March 11, 2021 with Attorney, Daniel Landau, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 


Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “a logo, a mention, an embedded mention, and a hashtag,” should be “a logo, a mention, an embedded mention, and a hashtag.” The comma at the end should be replaced with a period.
	Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1 the limitation “wherein the entity value model is configured to determine an entity value of the entity” is not supported by the specification.  The specification states that in “the promotion value model is configured to determine a promotion value of a commercial brand” [0039].  This does not describe that an entity value model is configured to determine an entity value. Neither does it describe how an entity value model determines an entity value of the entity.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-8 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 2 is directed towards a process, which is a statutory category of invention.
	Although, claim 2 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: identifying a plurality of files each containing at least one commercial brand indicator; determining at least one context for each of the at least one commercial brand indicators; Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional element referring to electronic media, which only links the abstract idea to a computer environment.  See MPEP 2106.05(f).  Simply using a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the electronic media, does not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing mathematical functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 3-8 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claim 1 suffer from substantially the same deficiencies as outlined with respect to claim 2 and is also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US Publication 2015/0363688) in view of Shen (CN Publication 108229804).
A.	In regards to Claim 1, Gao teaches computer-implemented process, comprising:
	searching, on a connected network, a plurality of websites for data corresponding to electronic media files; Gao [0131: communication media includes wired media such as a wired network or direct-wired connection; 0023: automatically searching the Web for supplementary information about that entity that is likely to be if interest to the user]
	parsing the data returned from the search to determine a plurality of electronic media files containing data corresponding to at least one entity identifier; Gao [0044: extract entities (e.g., links, people, places, things, etc.) from an arbitrary source document being consumed by the user to identify context and/or focus in that arbitrary source document];
	identifying the plurality of electronic media files each containing data corresponding to at least one entity identifier; Gao [0026: Interestingness Modeler automatically retrieves interesting Supplementary content (e.g., contextual entity search); 0041: the processes enabled by the Interestingness Modeler for learning the aforementioned DSM begin operation by using Pair Extraction Module to identify a set of source and target document pairs];
	parsing the data corresponding to at least one entity identifier to determine at least one context for each of the at least one entity identifiers; Gao [0041: Context and Focus Extraction Module then evaluates the set of Source and target document pairs to extract a context and 
	mapping each entity identifier context to a feature vector; Gao [0007: Interestingness Modeler identifies a context for each source document and a context for each target document. Each of these contexts is then mapped to a separate vector];
	mapping each feature vector to an input layer of a neural network; Gao [0007: each vector is then mapped to a convolutional layer of a deep neural network];
	mapping the input layer to a plurality of hidden layers of the neural network; Gao [0007: convolutional layer is in turn mapped to a plurality of hidden layers of the neural network];
	generating an entity value model by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights indicate a relative value between the layers, Gao [0123: generates a learned DSM of interestingness by learning weights for each of a plurality of transitions between the layers of the neural network, such that the learned weights minimize a distance between the vectors of interesting source and target documents (layers)];
	Gao does not specifically disclose, wherein the entity value model is configured to determine an entity value of the entity; and reporting the determined entity value; this is disclose by Shen [p 2: based on the KPI evaluation model and at least two of said current item index, obtaining the current KPI value; p 8: neural network model also need to calculate the characteristic pattern for each of the output characteristic map and specifies a layer each of the output convolution layer in the model, to update to the weight value];

B.	In regards to Claims 2-3 and 7-8, Gao teaches computer-implemented process, comprising:
	identifying a plurality of electronic media files each containing at least one commercial brand indicator; Gao [0026: Interestingness Modeler automatically retrieves interesting Supplementary content (e.g., contextual entity search); 0041: the processes enabled by the Interestingness Modeler for learning the aforementioned DSM begin operation by using Pair Extraction Module to identify a set of source and target document pairs];
	determining at least one context for each of the at least one commercial brand indicators; Gao [0041: Context and Focus Extraction Module then evaluates the set of Source and target document pairs to extract a context and optional focus from the (s,t) pairs based on data such as observed hyperlinks, entity extraction processes, etc.; 0022: interestingness model is applicable for a wide range of uses, including, but not limited to contextual entity searches, automated advertisement placement, etc.];
	mapping each brand indicator context to a feature vector; Gao [0007: Interestingness Modeler identifies a context for each source document and a context for each target document. Each of these contexts is then mapped to a separate vector];
	mapping each feature vector to an input layer of a neural network; Gao [0007: each vector is then mapped to a convolutional layer of a deep neural network];
	mapping the input layer to a plurality of hidden layers of the neural network; Gao [0007: convolutional layer is in turn mapped to a plurality of hidden layers of the neural network];

	Gao does not specifically disclose, wherein the promotion value model is configured to determine a promotion value of a commercial brand; this is disclose by Shen [p 2: based on the KPI evaluation model and at least two of said current item index, obtaining the current KPI value; p 8: neural network model also need to calculate the characteristic pattern for each of the output characteristic map and specifies a layer each of the output convolution layer in the model, to update the weight value].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao with the teachings from Shen with the motivation to provide a method to determine whether a brand promotional item reaches a desired value, by using the current calculated KPI value to evaluate the brand promotion effect. Shen [p 3].
C.	In regards to Claims 3, Gao discloses, wherein the plurality of electronic media files are at least one selected from the set of: visual, audio, and text files.  Gao [0019: notion of interestingness represents a conditional likelihood of a user being interested in viewing or transitioning to a target document (e.g., images with captions, text, documents, web pages, spreadsheets, etc.)].
D.	In regards to Claim 7, Gao discloses, wherein the at least one context further comprises at least one selected from the set of: file type, size, location, visibility, exposure, and cost.  Gao [0028: a window size, j, covering a total of 200 words before and after the anchor or selected words used to define the context].
Claim 8, Gao does not specifically disclose, wherein the neural network learns the weights using back-propagation algorithms.  This is disclosed by Shen [p 9: using backward propagation algorithm to update the weight, to avoid the cumbersome, which will not be described in detail].  The motivation being the same as stated in claim 2.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US Publication 2015/0363688) in view of Shen (CN Publication 108229804) in further view of Agarwal (US Publication 2017/0277691).
A.	In regards to Claim 4, Gao does not specifically disclose, wherein the plurality of electronic media files comprise at least one social media post.  This is disclosed by Agarwal [0053: social-networking system may monitor actions on the online social network, on a third-party system, on other suitable systems, or any combination thereof. Any suitable type of user actions may be tracked or monitored. Typical user actions include viewing profile pages, creating or posting content].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Gao/Shen with the teachings from Agarwal with the motivation to provide a method using a social influence score for a user to promote their brands or branded products. Agarwal [0134].
B.	In regards to Claim 5, Gao does not specifically disclose, wherein the step of identifying a plurality of electronic media files comprises searching a social media site by at least one selected from the set of: account name, hashtag, mention, event logo, and keyword This is disclosed by Agarwal [0047: platform targeting, may involve platform and “like” impression data; contextual signals (e.g., “Who is viewing now or has viewed recently the page for COCA-COLA?”); light-weight connections (e.g., “check-ins”); extracted keywords].  The motivation being the same as stated in claim 4.
Claim 6, Gao does not specifically disclose, wherein the at least one commercial brand indicator is at least one selected from the set of: a logo, a mention, an embedded mention, and a hashtag.  This is disclosed by Agarwal [0047: targeting criteria used to identify and target users may include explicit connections of a user to a brand; platform targeting, which may involve platform and “like” impression data; contextual signals (e.g., “Who is viewing now or has viewed recently the page for COCA-COLA?”)].  The motivation being the same as stated in claim 4.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).